DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed 8/1/2022, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

Response to Amendment

Claims 1-3 and 5-16 have been amended.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 112

In light of Applicant’s amendments, the previous 35 USC §112(b) rejection of claims 2, 6, 9, and 13 has been withdrawn.

Allowable Subject Matter

Claims 1-16 are allowed over the prior art of reference for at least the reasons put forth in the Remarks of 8/1/2022. Specifically, the Examiner could find no prior art that associates an outgoing packet with a policy configuration by classifying the packet by the reception port, determining the specific application that originated the packet and the network segment that is assigned to the port and the application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419